DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of Submission
This Office action is responsive to applicant’s submission filed on August 16, 2022, which has been entered with the exception of the proposed replacement drawing sheets (see explanation below).

Drawing Amendments – Not Entered
The proposed replacement drawing sheets filed on August 16, 2022 have been disapproved by the examiner and will not be entered because they do not comply with 37 CFR 1.84(l) due to the presence of blurry lines and reference characters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. 

The proposed replacement drawing sheets would be acceptable if placed into compliance with 37 CFR 1.84. 

Objections to Amendments – Formalities
The claim amendments filed on August 16, 2022 are objected to for failing to comply with 37 CFR 1.173(c). Whenever there is an amendment to the claims, there must also be supplied, on pages separate from the pages containing the changes, an explanation of the support in the disclosure of the patent for the changes made to the claims.

The claim amendments filed on August 16, 2022 are objected to because: in claim 20, “…is configured to provide an available tank discharge volume is less” (l. 2) is incorrect grammatically. It appears that the second “is” should be omitted. Appropriate correction is required.

Original Disclosure
The “original disclosure” is the disclosure of parent Application No. 11/832,492 as filed on August 1, 2007. Any new matter added to the specification or the claims during the prosecution of parent Application No. 11/832,492 or the prosecution of prior reissue Application Nos. 13/690,469 and 15/203,629 or the prosecution of the present reissue application does not constitute part of the original disclosure.

Objections to Amendments – New Matter
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention, and 35 U.S.C. 251(a) states that no new matter shall be introduced into the application for reissue.

The amendments to the specification filed on August 16, 2022 are objected to under 35 U.S.C. 132(a) and 35 U.S.C. 251(a) as introducing new matter for the following reasons.

The original disclosure:
Discusses the desirability of minimal moving parts and indicates that the invention has a minimum of moving parts. See col. 2, ll. 54-57; col. 3, ll. 4-6. 
States that the invention has fewer total parts when compared with one conventional flush valve. See col. 7, ll. 49-52. 
Describes the invention as having “only one moving part” (col. 3, l. 9), “a single moving part” (col. 1, ll. 13-14; col. 3, l. 37), and “only a single moving element” (col. 7, ll. 51). Thus, the general discussion of “minimal” or “minimum” moving parts is more explicitly defined as “only one”, “a single” and “only a single” moving part.

The rewritten paragraph located at col. 3, ll. 7-14 has been amended by changing “only one moving part” to “less moving parts than conventional solutions”. This constitutes new matter because:
The newly recited “less moving elements” has a different scope than the original “only one moving part” and such different scope is not supported by the original disclosure. Rather, the original disclosure repeatedly states that the invention achieves the goal of “minimal” or “minimum” moving parts by utilizing “only one”, “a single” and “only a single” moving part.
The original disclosure does not provide support for the newly recited comparison to a plurality of conventional solutions and/or conventional solutions in general. Since “less moving parts than conventional solutions” could be reasonably interpreted as encompassing any and every prior conventional solution, the newly recited comparison goes beyond the original disclosure since only a few prior conventional solutions are discussed in the original disclosure. That is, the original disclosure does not establish that the invention has less moving parts than any and all prior solutions.

The rewritten paragraph located at col. 3, ll. 35-43 has been amended by changing “a single moving part” to “less moving parts than conventional solutions”. This constitutes new matter for the reasons given above.

The rewritten paragraph located at col. 7, ll. 39-55 has been amended by changing “only a single moving part as compared with applicant’s current flush valve” to “fewer moving elements…as compared with applicant’s current flush valve”. This constitutes new matter for essentially the same reasons given above. The newly recited “fewer moving elements” has a different scope than the original “only a single moving part” and such different scope is not supported by the original disclosure. Further, the specifics of “applicant’s current flush valve” are not discussed and, therefore, the original disclosure does not allow for a comparison of its number of parts vs. that of the claimed invention.

The claims amendments filed on August 16, 2022 are objected to under 35 U.S.C. 132(a) and 35 U.S.C. 251(a) as introducing new matter for the following reasons. 

Claims 19 and 33 have been amended to recite “the first portion and the second portion are one integral part” (claim 19, ll. 12-13; claim 33, ll. 15-16). Neither “one…part” nor “integral” appears in the original disclosure. The valve body subassembly 12 is described as including “a valve body 12a with a proximate extent 12a' having a radiused inlet 13, a distal extent 12a'' having an elevated base 15, and a coextensive wall 12b therebetween” (col. 4, ll. 23-26). However, a “body” having a “coextensive wall” is not synonymous with “one integral part”. Figs. 2-3 show the valve body 12a in cross section with hatching throughout; however, such an illustration does not necessarily mean that the valve body is “one integral part”. In addition, the term “integral” is understood in patent law to encompass separate elements that are joined together to form a whole, i.e., it is not limited to a one-piece construction. However, the original disclosure does not provide support for this broad scope of the newly recited “integral” construction. Still further, while “one…part” suggests a one-piece construction, “integral” is inconsistent with such an interpretation. As a result, the newly recited “one integral part” encompasses constructions that were not described in the original disclosure. The examiner suggests amending claims 19 and 33 to initially recite “a valve body having a first portion and a second portion;” (between lines 3 and 4) and then going on to recite “the first portion comprising…” (l. 4) and “the second portion comprising…” (l. 8).

Claims 19 and 33 have been amended to recite “a channel formed by the connection member portion passes through the tapered inner peripheral surface of the first portion” (claim 19, ll. 17-18; claim 33, ll. 20-22). The term “channel” does not appear in the original disclosure. The connection member 19 is described as (a) protruding generally normally from outer peripheral surface 12b' of the valve body wall 12b, and (b) an annular extension having a proximate extent 19b adjacent outer peripheral surface 12b' with an opening defined at proximate extent 19b to establish fluid communication between the toilet tank and valve region 20 via overflow tube 22. See col. 4, ll. 31-39. As shown in Figs. 2-3, the fluid communication disclosed as being established by the connection member 19 is the result of the annular configuration of the connection member 19, which provides a passage or channel therethrough. Since the connection member 19 protrudes from outer peripheral surface 12b' such that its proximate extent 19b is adjacent outer peripheral surface 12b', the passage or channel formed within the connection member 19 necessarily terminates at the outer peripheral surface 12b'. In contrast, the newly claimed subject matter of claims 19 and 33 requires such a channel to pass through the tapered inner surface outer peripheral surface 12b''. There is no support for such a construction in the original disclosure. The examiner suggests amending claims 19 and 33 to recite “a channel passes through the connection member portion and passes through the first portion to the tapered inner peripheral surface of the first portion”.

Claims 19 and 33 have been amended to recite “a plurality of structures…” (claim 19, l. 19; claim 33, l. 23). The newly recited “plurality of structures” is completely open-ended such that it encompasses (a) any number of plural structures, and (b) any types of plural structures. As a result, the broad scope of the new claim language goes beyond that of the original disclosure.

The original disclosure describes:
A valve assembly having “structure that limits tank discharge to less than 2 gallons” (col. 1, ll. 16-17). This “structure” is not specifically defined. Apparently, it refers to the elements that make up the disclosed valve assembly.
“Guide structure” in the valve body subassembly that “accommodates reciprocatable movement of the guide rod and inhibits deviation of the guide rod from a predetermined axial guide path when the poppet subassembly is in use during a flush cycle” (col. 3, ll. 23-27). This “guide structure” of valve body 12a is also referred to at col. 5, ll. 37-48. At col. 5, ll. 49-60, it is defined as including a spindle 46 or comparable member, with the spindle 46 having wings 46a and guide extents 47. Thus, the disclosed “guide structure” of valve body 12a is composed of plural elements 46a, 47 that form the spindle 46. However, it is not disclosed as being one of “a plurality of structures”, or “a plurality of structures”.
A “guiding structure” that comprises “guide rod 16 and the guide structure in valve body 12a” (col. 5, ll. 44-45). Thus, the disclosed “guiding structure” is composed of plural cooperating elements. However, it is not disclosed as being one of “a plurality of structures”, or “a plurality of structures”.
A valve bracket that includes (a) an aperture for seating of the body subassembly therein, and (b) at least one protuberance that accommodates insertion of a portion of a corresponding fastener, with the bracket inhibiting rotation of the fastener upon tightening of a corresponding nut. See col. 3, ll. 28-34. This valve bracket 27 is described at col. 4, l. 57 to col. 5, l. 2 as comprising (a) an aperture that accommodates seating of elevated base 15 thereon, and (b) at least one protuberance 27a having an aperture 27b that accommodates insertion of a portion of a corresponding fastener 29 and secures a portion of the fastener 29 so as to prevent rotation of the fastener 29 during assembly. However, the valve bracket is not disclosed as being a “structure”, one of “a plurality of structures”, or “a plurality of structures”.
Figs. 1 and 4 show what appear to be generally triangular gusset-like elements extending from an outer surface of the valve body subassembly 12. However, these elements are not discussed in the specification. They are not disclosed as being a “structure”, one of “a plurality of structures”, or “a plurality of structures”.

Claims 19 and 33 have been amended to recite “a plurality of structures, wherein at least a first structure of the plurality of structures is configured to accommodate seating of the second portion relative to the toilet tank” (claim 19, ll. 19-21; claim 33, ll. 23-25). The only structural element that is described in the original disclosure as accommodating seating of the valve body is the disclosed aperture in the valve bracket 27. The normal meaning of the term “structure” is something made up of a number of parts that are held or put together in a particular way1, or anything composed of parts arranged together in some way2. Neither the disclosed aperture nor the bracket 27 is consistent with this normal meaning of “structure”. Further, neither the aperture nor the bracket 27 is disclosed as being one of “a plurality of structures”, or “a plurality of structures”. In addition, due to the use of the phrase “at least”, the newly recited subject matter encompasses configurations in which plural first structures are configured to accommodate seating of the second portion, but only the single aperture of the valve bracket 27 is disclosed as doing so. For all these reasons, the new subject matter is not supported by the original disclosure.

Claims 19 and 33 have been amended to recite “a plurality of structures…wherein at least a second structure of the plurality of structures protrudes from at least the outer-peripheral surface of the first portion” (claim 19, ll. 19 and 21-22; claim 33, ll. 23 and 25-26). As explained above, the disclosed “guide structure” of valve body 12a is composed of plural elements 46a, 47 that form the spindle 46. However, this “guide structure” does not protrude from the outer peripheral surface of the valve body, as required by claims 19 and 33. Further, this “guide structure” is not disclosed as being one of “a plurality of structures”, or “a plurality of structures”. As also explained above, the disclosed “guiding structure” comprises the guide rod 16 and the guide structure in valve body 12a. However, this “guiding structure” does not protrude from the outer peripheral surface of the valve body, as required by claims 19 and 33. Further, this “guide structure” is not disclosed as being one of “a plurality of structures”, or “a plurality of structures”. As also explained above, Figs. 1 and 4 show what appear to be generally triangular gusset-like elements extending from an outer surface of the valve body subassembly 12. However, these elements are not discussed in the specification. Such individual gusset-like elements are not consistent with the normal meaning of “structure” (see further explanation above). Further, they are not disclosed as being one of “a plurality of structures”, or “a plurality of structures”. In addition, due to the use of the phrase “from at least”, the newly recited subject matter encompasses configurations in which the recited second structure extends from more than just the outer peripheral surface of the valve body. However, the gusset-like elements shown in Figs. 1 and 4 are not disclosed as extending from more than the outer peripheral surface of the valve body. For all these reasons, the new subject matter is not supported by the original disclosure.

Claims 19 and 33 have been amended to recite “a plurality of structures, wherein at least a first structure of the plurality of structures is…, and wherein at least a second structure of the plurality of structures protrudes…” (claim 19, ll. 19-22; claim 33, ll. 23-26). By reciting “a plurality of structures” that include “a first structure of the plurality of structures” and “a second structure of the plurality of structures”, this newly recited subject matter defines some relationship between the recited “at least a first structure” and “at least a second structure”. As explained above, the first structure appears to correspond to the aperture in the bracket 27, and the second structure appears to correspond to the gusset-like elements shown in Figs. 1 and 4. However, the original disclosure does not establish that these distinct elements are related to one another so as to form “a first structure of the plurality of structures” and “a second structure of the plurality of structures”. For these reasons, the new subject matter is not supported by the original disclosure.

Claim 20 has been amended to recite “the flush valve body subassembly is configured to provide an available tank discharge volume…responsive to being installed in the toilet tank”. The term “responsive” does not appear in the original disclosure. The normal meaning of this term is readily reacting to suggestions, influences, appeals, or efforts3, or responding especially readily and sympathetically to appeals, efforts, influences, etc.4. The original disclosure does not provide support for the flush valve body subassembly “readily reacting to” or “responding especially readily to” its installation in the toilet tank. For these reasons, the new subject matter is not supported by the original disclosure.

Claim 21 has been amended to recite “the fluid outlet of the flush valve body subassembly is configured to be positioned below the toilet tank responsive to being installed in the toilet tank”. The term “responsive” does not appear in the original disclosure. The original disclosure does not provide support for the fluid outlet of the flush valve body subassembly “readily reacting to” or “responding especially readily to” its installation in the toilet tank. For these reasons, the new subject matter is not supported by the original disclosure.

Claim 35 has been amended to recite “the flush valve body subassembly is configured to provide a maximum volumetric flow rate…responsive to being installed in the toilet tank”. The term “responsive” does not appear in the original disclosure. The original disclosure does not provide support for the flush valve body subassembly “readily reacting to” or “responding especially readily to” its installation in the toilet tank.

Claim 39 has been amended to recite “an upper outer surface of the second portion is configured to be disposed above the toilet tank…” There is no support in the original disclosure for the new limitation that “an upper outer surface of the second portion is configured to be disposed above the toilet tank”. Figs. 2-3 show the claimed “second portion”, as defined in prior claim 19. Further, Fig. 4 taken together with Figs. 2-3 establishes that the claimed “second portion” is located above a floor or bottom surface 200a of the toilet tank 200. However, neither the drawings nor the specification provide support for the claimed “second portion” being disposed above the entire toilet tank 200, as now encompassed by claim 39.

Claim 39 has been amended to recite “an upper outer surface of the second portion is configured to be disposed above the toilet tank responsive to being installed in a toilet tank”. The term “responsive” does not appear in the original disclosure. The original disclosure does not provide support for an upper outer surface of the flush valve body subassembly “readily reacting to” or “responding especially readily to” its installation in the toilet tank. For these reasons, the new subject matter is not supported by the original disclosure.

There is no support in the original disclosure for the new limitation that “the connection member portion extends above the upper outer surface of the second portion” (claim 41). Figs. 2-3 show the claimed “second portion”, as defined in prior claim 19. According to col. 4, ll. 27-31, connection member 19 protrudes generally normally from coextensive wall 12b. According to col. 4, ll. 36-39, connection member 19 has a proximate extent 19b at which a second opening is defined for providing fluid communication with valve region 20. However, the original disclosure does not establish that the connection member 19 “extends above the upper outer surface of” the newly claimed “second portion”. Since “extends above” encompasses both a vertical extension as well as an extension directly above, the original disclosure fails to support the scope of new claim 41.

There is no support in the original disclosure for the new limitation that “a lower outer surface of the second portion is configured to interface with the toilet tank to connect the flush valve body subassembly to the toilet tank” (claim 42). Figs. 2-3 do not show any “interface” between the claimed “second portion” and the toilet tank. Further, Fig. 4 does not provide a clear depiction of such an “interface”. Further, the newly claimed “interface” encompasses numerous types of joints and/or inter-engagements between the claimed “lower outer surface of the second portion” and the toilet tank, for which no support is found in the original disclosure.

There is no support in the original disclosure for the new limitation that “a lower outer surface of the second portion is configured to interface with the toilet tank to connect the flush valve body subassembly to the toilet tank” (claim 42) in combination with the new limitation that “the lower outer surface of the second portion is further configured to interface with a gasket and a nut” (claim 43). As explained above, the original disclosure does not provide support for the subject matter of claim 42. Further, the original disclosure does not provide support for two separate “interfaces”, as required by claims 42 and 43. 

There is no support in the original disclosure for the new limitation that “the connection member portion only protrudes substantially perpendicular to a central axis of the flush valve body subassembly that is directed through the first portion and the second portion” (claim 45). According to col. 4, ll. 27-31, connection member 19 protrudes generally normally from coextensive wall 12b. According to col. 4, ll. 36-39, connection member 19 has a proximate extent 19b at which a second opening is defined for providing fluid communication with valve region 20. However, the original disclosure does not establish that the connection member 19 “protrudes substantially perpendicular to a central axis of the flush valve body subassembly that is directed through the first portion and the second portion”. Further, the newly claimed “central axis of the flush valve body subassembly that is directed through the first portion and the second portion” is not supported by the original disclosure since the “central axis of the flush valve body subassembly” is directed through the open area defining the valve region 20. The first portion and the second portion surround the valve region 20, but are not located in the valve region 20. Thus, the central axis is not disclosed as being directed through the first and second portions. 

There is no support in the original disclosure for the new limitation that “the connection member portion is configured to receive a distal end of the overflow tube to orient the distal end of the overflow tube substantially perpendicular to the central axis” (claim 45). The original disclosure does not describe the overflow tube 22 as having “a distal end”. The ordinary meaning of the term “distal” is anatomically located far from a point of reference, such as an origin or a point of attachment5, or situated away from the point of origin or attachment, as of a limb or bone6. Thus, the end of the tube 22 attached to the connection member 19 is not disclosed as a “distal” end, i.e., an end located away from the point of attachment.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 19-21, 23, 24 and 26-45 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The new matter is explained above.

GROUND 2:  Claims 19-21, 23, 24 and 26-45 are rejected under 35 U.S.C. 251 for failing to comply with the original-patent requirement. See MPEP 1412.01. See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346, 2019 U.S.P.Q.2d 221227 (Fed. Cir. 2019).7

The original disclosure:
Uses the term “flush valve assembly” repetitively. See the title, abstract, summary of the invention, brief description of drawings, detailed description of the preferred embodiments, and patent claims. 
Describes the basic components of the “flush valve assembly” as (a) a valve body subassembly having guide structure, and (b) a movable poppet subassembly slidably mounted in the valve body subassembly and accommodated for reciprocatable movement by the guide structure. See the abstract, summary of the invention, detailed description of the preferred embodiments, and patent claims. The valve body subassembly is specifically described at col. 4, l. 20 to col. 5, l. 2 and col. 7, ll. 10-38. The movable poppet subassembly is specifically described at col. 5, l. 3 to col. 6, l. 49.
Emphasizes that the invention has “only one moving part” (col. 3, l. 9), “a single moving part” (col. 1, ll. 13-14; col. 3, l. 37), and “only a single moving element” (col. 7, ll. 51). This “only one moving part” or “a single moving part” or “only a single moving element” is the disclosed movable poppet subassembly. The inclusion of this movable poppet subassembly in the disclosed and claimed “flush valve assembly” enables the invention to achieve “enhanced energy throughput” (col. 1, l. 13), “optimal energy [throughput]” (col. 2, l. 67), “high fluid flow rate” (col. 3, l. 39), “improved discharge performance” (col. 7, l. 13), and “maximum mass flow rate…and maximum power…” (col. 7, ll. 47-49). The specification explicitly states that “This enhanced performance is achieved with…only a single moving element…” (col. 7, ll. 49-51). 

Thus, the original disclosure (a) indicates that the invention disclosed and claimed in the original patent is a “flush valve assembly”, (b) reveals that a movable poppet subassembly is a basic component of the disclosed and claimed “flush valve assembly”, and (c) indicates that use of the movable poppet subassembly as “only one” or “a single” or “only a single” moving part is essential to achieving the stated goals and the described advantages of the invention.

Reissue claims 19-21, 23, 24 and 26-45 fail to meet the original-patent requirement because they do not require a “flush valve assembly” that includes a movable poppet subassembly. Instead, reissue claims 19-21, 23, 24, 26-32 and 39-45 only require a valve body subassembly, i.e., one component of the disclosed and claimed “flush valve assembly”. Further, reissue claims 33-38 only require a toilet tank and a valve body subassembly. By itself, the claimed valve body subassembly has no moving part; thus, it does not constitute a “flush valve assembly”, and it is incapable of providing enhanced/optimal energy throughput, high fluid flow rate, improved discharge performance, and maximum mass flow rate and power. The same is true of the toilet tank and valve body subassembly of claims 33-38.

GROUND 3:  Claims 19-21, 23, 24 and 26-45 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). See also MPEP 1412.02.

A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

The recapture rule is applied as a three-step process:
Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1: Reissue claims 19-21, 23, 24 and 26-45 are broader in scope than original patent claims 1-18 in two respects:
The reissue claims replace the limitation “said body subassembly includes a valve bracket having an orifice to accommodate seating of said elevated base relative to said water tank” (patent claim 1, ll. 28-30) with the broader limitation “a plurality of structures, wherein at least a first structure of the plurality of structures is configured to accommodate seating of the second portion relative to the toilet tank, and wherein at least a second structure of the plurality of structures protrudes from at least the outer-peripheral surface of the first portion” (claim 19, ll. 19-22; claim 33, ll. 23-26).
The reissue claims do not require the following additional limitations required by patent claim 1:
A poppet valve subassembly comprising a buoyant float means being coaxially and reciprocatingly mounted with respect to said valve body so as to create a valve opening therebetween when said float means is elevated relative to said valve body.
Said poppet valve subassembly being reciprocable between a first rest position, wherein said float means is sealingly seated proximate said radiused inlet of said valve body to obstruct fluid flow through said valve opening, and a second open position, wherein said float means is elevated relative to said radiused inlet.
Guide means comprising a guide member in operative communication with said float means.
Alignment means to accommodate reciprocable movement of said guide member relative to said valve body, said alignment means inhibiting deviation of said guide member from a predetermined axial guide path when said float means moves between said first position and said second position.

Step 2: The broader aspects of reissue claims 19-21, 23, 24 and 26-45 relate to subject matter surrendered in the original prosecution for the following reasons. 
During the original prosecution (Application No. 11/832,492), applicant presented the version of claim 1 reproduced below. This version of claim 1 was rejected in the Office action mailed in Application No. 11/832,492 on December 29, 2010. This version of claim 1 was further limited in the amendment filed on March 11, 2011, but still rejected in the Office action mailed on June 9, 2011. The March 11, 2011 amendment also rewrote former dependent claim 13 in independent form by incorporating this version of claim 1 into new independent claim 13 together with the original claim 13 requirement that the body subassembly includes a valve bracket having an orifice to accommodate seating of said elevated base relative to said water tank. In order to secure allowance, claim 1 and its dependent claims were then canceled in favor of independent claim 13 and new claims depending therefrom. See the amendment filed on October 10, 2011. Claim 13 was renumbered, upon allowance, as patent claim 1. 
The limitation “said body subassembly includes a valve bracket having an orifice to accommodate seating of said elevated base relative to said water tank” (patent claim 1, ll. 28-30) constitutes a surrender generating limitation because it was added to the claims during the original prosecution and argued for patentability, i.e., it was relied upon by applicant to secure allowance.
The broader aspects of reissue claims 19-21, 23, 24 and 26-45 relate to subject matter surrendered in the original prosecution because the surrender generating limitation is replaced with the broader limitation “a plurality of structures, wherein at least a first structure of the plurality of structures is configured to accommodate seating of the second portion relative to the toilet tank…” (claim 19, ll. 19-21; claim 33, ll. 23-25). While the new subject matter of claims 19 and 33 may be narrower than the surrender generating limitation in at least one respect, it is nevertheless broader than the surrender generating limitation because it does not require a valve bracket having an orifice.

    PNG
    media_image2.png
    589
    593
    media_image2.png
    Greyscale


Overlooked Aspects Inquiry: When an examiner determines in Step 2 that the broadening aspects of reissue claims relate to subject matter that applicant previously surrendered during the prosecution of the original application, the overlooked aspects inquiry may be applicable. See MPEP 1412.01, subsection II, and MPEP 1412.02, subsection II.B. The term “overlooked aspects” refers to claims to separate inventions/embodiments/species that were never presented (i.e., were not claimed) in the original application. Since overlooked aspects were never claimed, they were never surrendered. Thus, claims to overlooked aspects are not subject to recapture because the claims are, by definition, unrelated to subject matter that was surrendered during the prosecution of the original application.

In this case, the subject matter of new reissue claims 19-21, 23, 24 and 26-45 does not constitute “overlooked aspects” because it was covered by the claims in the original application. Specifically, the original claims of Application No. 11/832,492 required:
A body subassembly comprising a valve body having a proximate extent with a radiused inlet defined thereabout, a distal extent having an elevated base and a coextensive wall therebetween (see original claim 1).
A valve body wall having an inner peripheral surface that defines a region through which flush water travels during a flush cycle and an opposed outer peripheral surface (see original claim 8).
A connection means is provided along said outer peripheral surface, wherein said connection means accommodates an overflow means disposed thereat or thereadjacent so as to establish fluid communication between said toilet tank and said flush valve assembly (see original claims 9 and 10).
Said elevated base accommodates detachable fastening of said flush valve assembly with said water tank, wherein detachable fastening is effected by one or more threads disposed on at least one of said elevated base and a corresponding fastening member disposed at or adjacent said water tank (see original claims 11 and 12).
A valve bracket having an orifice to accommodate seating of said elevated base relative to said water tank, wherein said valve bracket includes at least one protuberance with at least one aperture defined therethrough, said at least one aperture accommodating securable insertion of at least a portion of a corresponding fastener thereby (see original claims 13 and 14).
Said radiused inlet desirably assumes an inner diameter from about 3.0'' to about 3.5'' and an outer diameter from about 4'' to about 5'' (see original claim 15).

Step 3: The reissue claims are not sufficiently narrowed in other respects in order to avoid the recapture rule for the following reasons:
The facts in this case follow the scenario described in MPEP 1412.02, subsection III.B.4 (“Reissue Claims Retain, in Broadened Form, the Surrender Generating Limitation(s):”). As explained in that subsection, a recapture rejection is appropriate when both (a) a surrender generating limitation is broadened by the reissue claims, and (b) the broadened limitation is well known in the prior art. See also MPEP 1412.02, subsection II.C., possibility “2)”.
Reissue claims 19-21, 23, 24 and 26-45 replace the surrender generating limitation with the broader limitation “a plurality of structures, wherein at least a first structure of the plurality of structures is configured to accommodate seating of the second portion relative to the toilet tank”. However, this broader limitation was well-known in the prior art as demonstrated by the prior art rejections set forth later in this Office action. Accordingly, the reissue claims are not sufficiently narrowed to avoid recapture.
Reissue claims 19-21, 23, 24 and 26-45 replace the surrender generating limitation with the broader limitation “a plurality of structures…wherein at least a second structure of the plurality of structures protrudes from at least the outer-peripheral surface of the first portion” (claim 19, ll. 19 and 21-22; claim 33, ll. 23 and 25-26). This limitation is not considered to be a broadened form of the surrender generating limitation because it is not related to the accommodation of seating of the valve body. However, even if this limitation is considered to be a broadened form of the surrender generating limitation, this broader limitation was well-known in the prior art as demonstrated by the prior art rejections set forth later in this Office action. Accordingly, the reissue claims are not sufficiently narrowed to avoid recapture.

For the above reasons, reissue claims 19-21, 23, 24 and 26-45 improperly recapture broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 4:  Claims 19-21, 23, 24 and 26-45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the claims recite new matter. See the explanation above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 5:  Claims 19-21, 23, 24 and 26-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 33 have been amended to recite “the first portion and the second portion are one integral part” (claim 19, ll. 12-13; claim 33, ll. 15-16). Neither “one…part” nor “integral” appears in the original disclosure. Therefore, the specification does not explain the meaning and scope of this claim term. Absent any explanation in the specification, the scope of this claim term is indefinite. The valve body subassembly 12 is described as including “a valve body 12a with a proximate extent 12a' having a radiused inlet 13, a distal extent 12a'' having an elevated base 15, and a coextensive wall 12b therebetween” (col. 4, ll. 23-26). However, a “body” having a “coextensive wall” is not synonymous with “one integral part”. Figs. 2-3 show the valve body 12a in cross section with hatching throughout; however, such an illustration does not necessarily mean that the valve body is “one integral part”. In addition, the term “integral” is understood in patent law to encompass separate elements that are joined together to form a whole, i.e., it is not limited to a one-piece construction. However, the original disclosure does not provide support for this broad scope of the newly recited “integral” construction. Still further, while “one…part” suggests a one-piece construction, “integral” is inconsistent with such an interpretation. As a result, the meaning and scope of the newly recited “one integral part” cannot be ascertained with any certainty. For all these reasons, the new subject matter is indefinite. The examiner suggests amending claims 19 and 33 to initially recite “a valve body having a first portion and a second portion;” (between lines 3 and 4) and then going on to recite “the first portion comprising…” (l. 4) and “the second portion comprising…” (l. 8).

Claims 19 and 33 have been amended to recite “a channel formed by the connection member portion passes through the tapered inner peripheral surface of the first portion” (claim 19, ll. 17-18; claim 33, ll. 20-22). The term “channel” does not appear in the original disclosure. The connection member 19 is described as (a) protruding generally normally from outer peripheral surface 12b' of the valve body wall 12b, and (b) an annular extension having a proximate extent 19b adjacent outer peripheral surface 12b' with an opening defined at proximate extent 19b to establish fluid communication between the toilet tank and valve region 20 via overflow tube 22. See col. 4, ll. 31-39. As shown in Figs. 2-3, the fluid communication disclosed as being established by the connection member 19 is the result of the annular configuration of the connection member 19, which provides a passage or channel therethrough. Since the connection member 19 protrudes from outer peripheral surface 12b' such that its proximate extent 19b is adjacent outer peripheral surface 12b', the passage or channel formed within the connection member 19 necessarily terminates at the outer peripheral surface 12b'. In contrast, the newly claimed subject matter of claims 19 and 33 requires such a channel to pass through the tapered inner surface outer peripheral surface 12b''. There is no support for such a construction in the original disclosure, i.e., the claimed invention does not conform to the written description. For all these reasons, the new subject matter is indefinite. The examiner suggests amending claims 19 and 33 to recite “a channel passes through the connection member portion and passes through the first portion to the tapered inner peripheral surface of the first portion”.

Claims 19 and 33 have been amended to recite “a plurality of structures…” (claim 19, l. 19; claim 33, l. 23). The newly recited “plurality of structures” is completely open-ended such that it encompasses (a) any number of plural structures, and (b) any types of plural structures. As a result, the broad scope of the new claim language goes beyond that of the original disclosure. Further, it is impossible to ascertain with any certainty what structures are encompassed by the claims and what structures are excluded thereby. For all these reasons, the new subject matter is indefinite.

Claims 19 and 33 have been amended to recite “a plurality of structures, wherein at least a first structure of the plurality of structures is configured to accommodate seating of the second portion relative to the toilet tank” (claim 19, ll. 19-21; claim 33, ll. 23-25). The only structural element that is described in the original disclosure as accommodating seating of the valve body is the disclosed aperture in the valve bracket 27. The normal meaning of the term “structure” is something made up of a number of parts that are held or put together in a particular way8, or anything composed of parts arranged together in some way9. Neither the disclosed aperture nor the bracket 27 is consistent with this normal meaning of “structure”. Further, neither the aperture nor the bracket 27 is disclosed as being one of “a plurality of structures”, or “a plurality of structures”. In addition, due to the use of the phrase “at least”, the newly recited subject matter encompasses configurations in which plural first structures are configured to accommodate seating of the second portion, but only the single aperture of the valve bracket 27 is disclosed as doing so. For all these reasons, the meaning and scope of the newly recited subject matter cannot be ascertained with any certainty.

Claims 19 and 33 have been amended to recite “a plurality of structures…wherein at least a second structure of the plurality of structures protrudes from at least the outer-peripheral surface of the first portion” (claim 19, ll. 19 and 21-22; claim 33, ll. 23 and 25-26). As explained above, the disclosed “guide structure” of valve body 12a is composed of plural elements 46a, 47 that form the spindle 46. However, this “guide structure” does not protrude from the outer peripheral surface of the valve body, as required by claims 19 and 33. Further, this “guide structure” is not disclosed as being one of “a plurality of structures”, or “a plurality of structures”. As also explained above, the disclosed “guiding structure” comprises the guide rod 16 and the guide structure in valve body 12a. However, this “guiding structure” does not protrude from the outer peripheral surface of the valve body, as required by claims 19 and 33. Further, this “guide structure” is not disclosed as being one of “a plurality of structures”, or “a plurality of structures”. As also explained above, Figs. 1 and 4 show what appear to be generally triangular gusset-like elements extending from an outer surface of the valve body subassembly 12. However, these elements are not discussed in the specification. Such individual gusset-like elements are not consistent with the normal meaning of “structure” (see further explanation above). Further, they are not disclosed as being one of “a plurality of structures”, or “a plurality of structures”. In addition, due to the use of the phrase “from at least”, the newly recited subject matter encompasses configurations in which the recited second structure extends from more than just the outer peripheral surface of the valve body. However, the gusset-like elements shown in Figs. 1 and 4 are not disclosed as extending from more than the outer peripheral surface of the valve body. For all these reasons, the meaning and scope of the newly recited subject matter cannot be ascertained with any certainty.

Claims 19 and 33 have been amended to recite “a plurality of structures, wherein at least a first structure of the plurality of structures is…, and wherein at least a second structure of the plurality of structures protrudes…” (claim 19, ll. 19-22; claim 33, ll. 23-26). By reciting “a plurality of structures” that include “a first structure of the plurality of structures” and “a second structure of the plurality of structures”, this newly recited subject matter defines some relationship between the recited “at least a first structure” and “at least a second structure”. As explained above, the first structure appears to correspond to the aperture in the bracket 27, and the second structure appears to correspond to the gusset-like elements shown in Figs. 1 and 4. However, the original disclosure does not establish that these distinct elements are related to one another so as to form “a first structure of the plurality of structures” and “a second structure of the plurality of structures”. For all these reasons, the meaning and scope of the newly recited subject matter cannot be ascertained with any certainty.

Claim 20 is indefinite because the preamble states that the claim is directed to “The flush valve body subassembly of claim 19” (i.e., a subcombination), but the body of the claim recites a limitation (i.e., “…is configured to provide an available tank discharge volume is less than 2 gallons…”) that requires more than just the claimed flush valve body subassembly. That is, the flush valve body subassembly is incapable, by itself, of providing the required tank discharge volume. Rather, it must be combined with a toilet tank and some type of valve member in order to provide the claimed tank discharge volume. Thus, it is inaccurate to characterize the flush valve body subassembly as being “configured” in the manner defined by claim 20. As a result, it is unclear how the structure of the claimed flush valve body subassembly is further limited by subject matter of claim 20. Such ambiguity renders the claim indefinite.

Claim 20 has been amended to recite “the flush valve body subassembly is configured to provide an available tank discharge volume…responsive to being installed in the toilet tank”. The term “responsive” does not appear in the original disclosure. The normal meaning of this term is readily reacting to suggestions, influences, appeals, or efforts10, or responding especially readily and sympathetically to appeals, efforts, influences, etc.11. The original disclosure does not provide support for the flush valve body subassembly “readily reacting to” or “responding especially readily to” its installation in the toilet tank. Further, the disclosed flush valve body subassembly cannot be accurately characterized as being “responsive” to its installation in the toilet tank. For these reasons, the new subject matter is indefinite.

Claim 21 is indefinite because the preamble states that the claim is directed to “The flush valve body subassembly of claim 19” (i.e., a subcombination), but the body of the claim recites a limitation (i.e., “…is configured to be positioned below the toilet tank…”) that requires more than just the claimed flush valve body subassembly. That is, the flush valve body subassembly is incapable, by itself, of being positioned below the toilet tank. Rather, it must be combined with a toilet tank in order to be so positioned. Thus, it is inaccurate to characterize the flush valve body subassembly as being “configured” in the manner defined by claim 21. As a result, it is unclear how the structure of the claimed flush valve body subassembly is further limited by subject matter of claim 21. Such ambiguity renders the claim indefinite.

Claim 21 has been amended to recite “the fluid outlet of the flush valve body subassembly is configured to be positioned below the toilet tank responsive to being installed in the toilet tank”. The term “responsive” does not appear in the original disclosure. The original disclosure does not provide support for the fluid outlet of the flush valve body subassembly “readily reacting to” or “responding especially readily to” its installation in the toilet tank. Further, the disclosed flush valve body subassembly or its fluid outlet cannot be accurately characterized as being “responsive” to its installation in the toilet tank. For these reasons, the new subject matter is indefinite.

Claim 27 is indefinite because the preamble states that the claim is directed to “The flush valve body subassembly of claim 19” (i.e., a subcombination), but the body of the claim recites a limitation (i.e., “…is configured to provide a maximum volumetric flow rate of…”) that requires more than just the claimed flush valve body subassembly. That is, the claimed flush valve body subassembly is incapable, by itself, of providing the required maximum volumetric flow rate. Rather, it must be combined with some type of valve member in order to provide the claimed flow rate. Thus, it is inaccurate to characterize the flush valve body subassembly as being “configured” in the manner defined by claim 27. As a result, it is unclear how the structure of the claimed flush valve body subassembly is further limited by subject matter of claim 27. Such ambiguity renders the claim indefinite.

Claim 32 is indefinite because it first requires “a channel formed by the connection member portion passes through the tapered inner peripheral surface of the first portion” (claim 19, ll. 17-18) and then further recites “the first portion is configured to be in fluid communication with the overflow tube” (claim 32). It is unclear how the “configured to be in fluid communication with” limitation of claim 32 relates to the previous “channel” limitation of claim 19. Since the claimed channel provides the recited fluid communication, it is indefinite to define such fluid communication apart from (not tied in any way to) the channel. Further, the broad limitation of claim 32 together with the narrower limitation of claim 19 that falls within the broad limitation of claim 32 is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. There is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further, it is improper for a dependent claim to be broader in scope than the claim from which it depends.

Claim 33 is indefinite because it defines the flush valve body subassembly as having a “second portion” (l. 10) and a “gasket” (l. 27), but does not define any particular structural relationship between the claimed second portion and gasket. Instead, the claim only recites that the gasket is “configured to be disposed around the second portion” (l. 27). Absent any particular structural relationship, the claim encompasses configurations in which the second portion and the gasket are completely separate structural elements that are not necessarily joined in any way. This claim scope is inconsistent with the original disclosure such that the claim is unduly broad. In other words, merely claiming a gasket as a listed part, without defining its structural relationship to the claimed assembly, renders the claim indefinite.

Claim 34 is indefinite because it defines the flush valve body subassembly as having a “second portion” (claim 33, l. 10) and a “nut” (claim 34, l. 1), but does not define any particular structural relationship between the claimed second portion and nut. Instead, the claim only recites that the nut is “configured to be disposed around the second portion” (l. 2). Absent any particular structural relationship, the claim encompasses configurations in which the second portion and the nut are completely separate structural elements that are not necessarily joined in any way. This claim scope is inconsistent with the original disclosure such that the claim is unduly broad. In other words, merely claiming a nut as a listed part, without defining its structural relationship to the claimed assembly, renders the claim indefinite.

Claim 35 is indefinite because the preamble states that the claim is directed to “The toilet assembly of claim 33”, but the body of the claim recites a limitation (i.e., “…is configured to provide a maximum volumetric flow rate of…”) that requires more than just the claimed toilet assembly. That is, the claimed toilet assembly is incapable, by itself, of providing the required maximum volumetric flow rate. Rather, it must be combined with some type of valve member in order to provide the claimed flow rate. Thus, it is inaccurate to characterize the toilet assembly as being “configured” in the manner defined by claim 35. As a result, it is unclear how the structure of the claimed toilet assembly is further limited by subject matter of claim 35. Such ambiguity renders the claim indefinite.

Claim 35 has been amended to recite “the flush valve body subassembly is configured to provide a maximum volumetric flow rate…responsive to being installed in the toilet tank”. The term “responsive” does not appear in the original disclosure. The original disclosure does not provide support for the flush valve body subassembly “readily reacting to” or “responding especially readily to” its installation in the toilet tank. Further, the disclosed flush valve body subassembly cannot be accurately characterized as being “responsive” to its installation in the toilet tank. For these reasons, the new subject matter is indefinite.

Claim 36 is indefinite because it first requires “a channel formed by the connection member portion passes through the tapered inner peripheral surface of the first portion” (claim 33, ll. 20-22) and then further recites “the first portion is in fluid communication with the overflow tube” (claim 36). It is unclear how the “in fluid communication with” limitation of claim 36 relates to the previous “channel” limitation of claim 33. Since the claimed channel provides the recited fluid communication, it is indefinite to define such fluid communication apart from (not tied in any way to) the channel. Further, the broad limitation of claim 36 together with the narrower limitation of claim 33 that falls within the broad limitation of claim 36 is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. There is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further, it is improper for a dependent claim to be broader in scope than the claim from which it depends.

Claim 39 has been amended to recite “an upper outer surface of the second portion is configured to be disposed above the toilet tank responsive to being installed in a toilet tank” There is no support in the original disclosure for the new limitation that “an upper outer surface of the second portion is configured to be disposed above the toilet tank”. Figs. 2-3 show the claimed “second portion”, as defined in prior claim 19. Further, Fig. 4 taken together with Figs. 2-3 establishes that the claimed “second portion” is located above a floor or bottom surface 200a of the toilet tank 200. However, neither the drawings nor the specification provide support for the claimed “second portion” being disposed above the entire toilet tank 200, as now encompassed by claim 39. Thus, it is inaccurate and indefinite to characterize the upper outer surface of the second portion in the manner set forth in claim 39.

Claim 39 has been amended to recite “an upper outer surface of the second portion is configured to be disposed above the toilet tank responsive to being installed in a toilet tank”. The term “responsive” does not appear in the original disclosure. The original disclosure does not provide support for an upper outer surface of the flush valve body subassembly “readily reacting to” or “responding especially readily to” its installation in the toilet tank. Further, the disclosed flush valve body subassembly or an upper outer surface thereof cannot be accurately characterized as being “responsive” to its installation in the toilet tank. For these reasons, the new subject matter is indefinite.

Claim 39 is indefinite because it first refers to “the toilet tank” (l. 2) and then introduces “a toilet tank” (l. 3). This creates confusion as to whether the invention includes one toilet tank or plural toilet tanks.

Claim 41 is indefinite because it recites that “the connection member portion extends above the upper outer surface of the second portion” (claim 41). Figs. 2-3 show the claimed “second portion”, as defined in prior claim 19. According to col. 4, ll. 27-31, connection member 19 protrudes generally normally from coextensive wall 12b. According to col. 4, ll. 36-39, connection member 19 has a proximate extent 19b at which a second opening is defined for providing fluid communication with valve region 20. However, the original disclosure does not establish that the connection member 19 “extends above the upper outer surface of” the newly claimed “second portion”.  Therefore, the specification does not explain the meaning and scope of this claim limitation. Absent any explanation in the specification, the scope of this claim limitation is indefinite. It is also indefinite because “extends above” encompasses both a vertical extension as well as an extension directly above the recited upper outer surface. It is unclear exactly what configuration is encompassed by the claim and what is excluded thereby. 

Claim 42 is indefinite because it recites that “a lower outer surface of the second portion is configured to interface with the toilet tank to connect the flush valve body subassembly to the toilet tank” (claim 42). Figs. 2-3 do not show any “interface” between the claimed “second portion” and the toilet tank. Further, Fig. 4 does not provide a clear depiction of such an “interface”. No such interface is discussed in the specification. Therefore, the specification does not explain the meaning and scope of this claim limitation. Absent any explanation in the specification, the scope of this claim limitation is indefinite. It is also indefinite because the newly claimed “interface” encompasses numerous types of joints and/or inter-engagements between the claimed “lower outer surface of the second portion” and the toilet tank. It is unclear exactly what configuration is encompassed by the claim and what is excluded thereby.

Claim 45 is indefinite because it recites that “the connection member portion only protrudes substantially perpendicular to a central axis of the flush valve body subassembly that is directed through the first portion and the second portion” (claim 45). According to col. 4, ll. 27-31, connection member 19 protrudes generally normally from coextensive wall 12b. According to col. 4, ll. 36-39, connection member 19 has a proximate extent 19b at which a second opening is defined for providing fluid communication with valve region 20. However, the original disclosure does not establish that the connection member 19 “protrudes substantially perpendicular to a central axis of the flush valve body subassembly that is directed through the first portion and the second portion”. Further, the newly claimed “central axis of the flush valve body subassembly that is directed through the first portion and the second portion” is not supported by the original disclosure since the “central axis of the flush valve body subassembly” is directed through the open area defining the valve region 20. The first portion and the second portion surround the valve region 20, but are not located in the valve region 20. Thus, the central axis is not disclosed as being directed through the first and second portions. Therefore, the flush valve body subassembly cannot be accurately characterized in the manner set forth in claim 45.

There is no support in the original disclosure for the new limitation that “the connection member portion is configured to receive a distal end of the overflow tube to orient the distal end of the overflow tube substantially perpendicular to the central axis” (claim 45). The original disclosure does not describe the overflow tube 22 as having “a distal end”. The ordinary meaning of the term “distal” is anatomically located far from a point of reference, such as an origin or a point of attachment12, or situated away from the point of origin or attachment, as of a limb or bone13. Thus, the end of the tube 22 attached to the connection member 19 is not disclosed as a “distal” end, i.e., an end located away from the point of attachment. Therefore, the flush valve body subassembly cannot be accurately characterized in the manner set forth in claim 45.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

GROUND 6:  Claims 32 and 36 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend. See the explanation in GROUND 5 above. Applicant may cancel claims 32 and 36, amend the claims to place them in proper dependent form, or present a sufficient showing that these claims comply with the statutory requirements.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Acevedo”
US Patent No. 3,959,828

“Becker”
US Patent No. 1,946,266

“Frost”
US Patent No. 5,926,861

“Garrigan”
US Patent No. 2,430,765

“Gresham”
US Patent No. 3,187,348

“Grimstad”
US Patent No. 4,757,560

“Han et al.”
US Patent No. 6,715,162 B2

“Hill”
US Patent No. 1,699,890

“Kamphausen”
US Patent No. 3,701,169

“Knell, Jr.”
US Patent No. 703,136

“Mahurin”
US Patent No. 944,098

“Nichols-Roy et al.”
US Patent No. 6,192,526 B1

“Pfeifer”
US Patent No. 3,790,968

“Tilden”
US Patent No. 2,108,625

“Torres et al.”
US Publication No. 2007/0101486 A1

“Wegner”
US Patent No. 1,799,770

“White”
US Patent No. 354,285

“Youngstrom et al.”
US Patent No. 2,743,460



Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 7:  Claims 19, 21, 28-34, 36, 37 and 39-44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pfeifer.
With respect to claims 19 and 33, Pfeifer discloses a toilet assembly comprising a conventional toilet water tank 10 storing water for delivery to a toilet bowl in fluid communication therewith, with the tank 10 having a tank floor. See Figs. 1-3; col. 3, ll. 10-32. The toilet assembly further comprises a flush valve body subassembly comprising a valve body 24, 2614 having:
A first portion 24 comprising a first portion upper end and a first portion lower end, wherein the first portion upper end forms a radiused inlet, and wherein the first portion 24 comprises a tapered inner peripheral surface that is tapered from the first portion upper end to the first portion lower end. See annotated Fig. 5 below.
A second portion 26 comprising a second portion upper end and a second portion lower end, wherein the second portion upper end is adjacent to the first portion lower end, wherein the second portion lower end forms a fluid outlet, wherein the second portion 26 comprises an inner surface that has a substantially same inner diameter from the second portion upper end to the second portion lower end. See annotated Fig. 5 below. See also Figs. 1-3, which illustrate the second portion 26 as extending below the floor of the tank 10 such that the fluid outlet formed thereby is located below the tank floor. Fig. 5 illustrates the first and second portions 24, 26 as a one-piece construction.
A connection member portion protruding from an outer peripheral surface of the first portion 24 at a location that is opposite the tapered inner peripheral surface of the first portion, wherein the connection member portion is configured to connect to an overflow tube 22, and wherein a channel passes through the connection member and the tapered inner peripheral surface of the first portion 24. See annotated Fig. 5 below. See also Figs. 1-4; col. 3, ll. 26-30. 
Pfeifer’s flush valve body subassembly further comprises structural elements in the form of a flange protruding from the outer peripheral surface of the first portion 24, upper and lower gaskets, and a threaded fastener (nut) that are configured to accommodate seating of the second portion 26 relative to the toilet tank 10. See annotated Fig. 5 below.
With respect to claims 21 and 37, the fluid outlet is positioned below the toilet tank. See the explanation above.
With respect to claims 28-31, a threaded portion (i.e., securement means) of the second portion 26 extends through the gaskets and an opening in the tank floor, and the threaded fastener (nut) engages the threaded portion of second portion 26 to secure the flush valve body subassembly to the tank 10. See annotated Fig. 5 below.
With respect to claims 32, 36 and 44, the channel passing through the connection member and the tapered inner peripheral surface of the first portion 24 provides fluid communication between the overflow tube 22 and the first portion 24 such that the overflow tube 22 provides overflow water to a region formed by the tapered inner surface of the first portion 24. See annotated Fig. 5 below. 
With respect to claim 34, Pfeifer’s threaded fastener (nut) is below the toilet tank. See annotated Fig. 5 below. See also Figs. 1-3, which illustrate the threaded fastener (nut) engaging the threaded exterior of the second portion 26 below the floor of the tank 10.
With respect to claims 39-41, an upper outer surface of the second portion 26 is disposed above the tank floor and is surrounded by the upper gasket, and the connection member protrudes from the outer peripheral surface of the first portion 24 without protruding from the upper outer surface of the second potion 26 such that the connection member extends above this upper outer surface. See annotated Fig. 5 below.
With respect to claims 42 and 43, a lower outer surface (i.e., the threaded outer surface) of the second portion 26 interfaces with the toilet tank 10, the gaskets and the threaded fastener (nut) to connect the valve body subassembly to the tank. See annotated Fig. 5 below. See also Figs. 1-3.
While Pfeifer does not label or discuss in detail some of the features labeled in the annotated figure below, the drawing figures themselves are sufficient to provide a disclosure of the subject matter relied upon in this rejection. Pfeifer refers to these features as “conventional details” (col. 3, ll. 31-32). Given the state of the toilet art, a skilled artisan would readily recognize these features to be disclosed by Pfeifer.

    PNG
    media_image3.png
    733
    620
    media_image3.png
    Greyscale


GROUND 8:  Claims 20, 23, 24, 26, 27, 35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer.
With respect to claim 20, Pfeifer fails to disclose an available tank discharge volume of less than 2 gallons. However, Pfeifer more generally discloses that the flush valve conserves flushing water by using approximately half the water stored in the tank. See col. 1, ll. 27-30 and 40. Further, applicant’s original disclosure explains a 1995 mandate “that toilets sold in the United States can only use 1.6 gallons/flush…” (col. 2, ll. 5-7). Given this regulatory requirement together with the general water-saving disclosure of Pfeifer, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pfeifer by limiting the tank discharge volume to less than 2 gallons (more specifically 1.6 gallons or less) in order to (a) minimize the amount of water used and thereby conserve water as a valuable resource, and (b) comply with the regulatory requirement.
With respect to claims 23, 24, 26 and 38, the selection of a specific inner diameter for the second portion and a specific outer diameter for the radiused inlet is considered to be an obvious matter of design choice. Further, a modification involving a mere change in dimension is generally recognized to be within the level of ordinary skill in the art. In addition, it is within the level of ordinary skill to select the necessary diameter ranges in order to satisfy specific design criteria such as the given regulatory requirement of 1.6 gallons/flush as well as the need for sufficient fluid throughput for adequate flushing.
With respect to claims 27 and 35, it is within the level of ordinary skill to select the necessary volume flow rate in order to satisfy specific design criteria such as the given regulatory requirement of 1.6 gallons/flush as well as the need for sufficient fluid throughput for adequate flushing. Further, a modification involving a mere change in physical properties (e.g., flow rate) is generally recognized to be within the level of ordinary skill in the art. 

GROUND 9:  Claims 19-21, 23, 24 and 26-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer in view of Grimstad or Tilden.
With respect to claims 19 and 33, see the detailed discussion of Pfeifer in GROUND 7, which explains that Pfeifer discloses structural elements in the form of a flange protruding from the outer peripheral surface of the first portion 24, upper and lower gaskets, and a threaded fastener (nut) that are configured to accommodate seating of the second portion 26 relative to the toilet tank 10. Thus, in a first interpretation, Pfeifer is considered to disclose the “plurality of structures” required by claims 19 and 33.
In an alternative interpretation, Pfeifer is considered to only partially disclose the “plurality of structures” required by claims 19 and 33. Specifically, Pfeifer’s protruding flange (see annotated Fig. 5 above) constitutes the required “second structure” that protrudes from the outer peripheral surface of the first portion 24. However, in the alternative interpretation, Pfeifer lacks the required “first structure” configured to accommodate seating of the second portion 26 relative to the tank 10.
Grimstad teaches a valve body including a first portion 18 defining an inlet, and a second portion 17 defining an outlet and having a threaded exterior that interfaces with an opening 15 in a floor 16 of a toilet tank 11. See Fig. 1; col. 2, ll. 35-38 and 50-52; col. 3, ll. 19-31. Like Pfeifer, Grimstad’s first portion 18 is illustrated in Fig. 2 as having a flange protruding from the outer peripheral surface thereof, with a gasket captured between the protruding flange and the tank floor 16. Also like Pfeifer, a washer 24 and a nut 25 interface with the threaded exterior of Grimstad’s second portion 17 to secure the valve body to the tank floor 16. See Figs. 1-2; col. 2, ll. 47-49; col. 3, ll. 23-28. Grimstad additionally teaches a special mounting member 10 positioned between the washer 24 and the tank floor 16 such that the special mounting member 10 accommodates seating of the second portion 17 relative to the tank 11. See Figs. 1-4; col. 2, ll. 29-33; col. 2, l. 39 to col. 3, l. 31; col. 3, ll. 50-58.
Tilden teaches a valve body 18 having a first (upper) portion defining an inlet, and a second (lower) portion 20 defining an outlet and having a threaded exterior that interfaces with an opening 22 in a floor of a toilet tank 2. See annotated Fig. 1 below and Fig. 2; p. 2, left column, ll. 32-35, 53-63 and 67-72. Like Pfeifer, Tilden’s first portion has a flange 24 protruding from the outer peripheral surface thereof, with a gasket 26 captured between the protruding flange 24 and the tank floor 16. See Fig. 1; p. 2, left column, ll. 64-72. Also like Pfeifer, a washer 28 interfaces with the threaded exterior of Tilden’s second portion 20 below the tank floor, and (in one disclosed configuration) a nut (not shown) interfaces with the threaded exterior of the second portion 20 to secure the valve body to the tank floor. See Fig. 1; p. 2, left column, l. 73 to p. 2, right column, l. 8. Tilden additionally teaches a special mounting member 30 positioned below the washer 28 and secured to the threaded exterior of the second portion 20 such that the special mounting member 30 accommodates seating of the second portion 20 relative to the tank 2. See Figs. 1, 2 and 4; p. 2, right column, ll. 8-17.


    PNG
    media_image4.png
    344
    597
    media_image4.png
    Greyscale


From the teachings of Grimstad or Tilden, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pfeifer by providing a special mounting member and associated structure for accommodating seating of Pfeifer’s second portion 26 relative to the toilet tank 10. Grimstad’s special mounting member provides ease of assembly, reduces the number of separate parts, facilitates sealing, and ensures proper alignment. See col. 1, ll. 14-55; col. 3, ll. 50-59. Tilden’s special mounting member eliminates the need for sealing washers, special housings and special tools while reducing the number of parts and allowing for interchangeability. See p. 1, left column l. 19 to p. 1, right column, l. 17; p. 1, right column, ll. 39-43.
With respect to claims 21, 28-32, 34, 36, 37 and 39-44, see GROUND 7. Further, both Grimstad and Tilden teach that the fluid outlet is positioned below the toilet tank (claims 21 and 37), a threaded portion of the second portion extends through gaskets/washers and is engaged by a nut below the tank floor (claims 28-31 and 34), an upper outer surface of the second portion is disposed above the tank floor and is surrounded by a gasket (claim 39), and the threaded outer surface of the second portion interfaces with the toilet tank, the gaskets and the nut to connect the valve body subassembly to the tank (claim 42 and 43).
With respect to claims 20, 23, 24, 26, 27, 35 and 38, see GROUND 8.

GROUND 10:  Claims 19-21, 23, 24 and 26-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer in view of Nichols-Roy et al.
With respect to claims 19 and 33, see the detailed discussion of Pfeifer in GROUND 7, which explains that Pfeifer discloses structural elements in the form of a flange protruding from the outer peripheral surface of the first portion 24, upper and lower gaskets, and a threaded fastener (nut) that are configured to accommodate seating of the second portion 26 relative to the toilet tank 10. Thus, in a first interpretation, Pfeifer is considered to disclose the “plurality of structures” required by claims 19 and 33.
In an alternative interpretation, Pfeifer is considered to only partially disclose the “plurality of structures” required by claims 19 and 33. Specifically, Pfeifer’s protruding flange and upper gasket (see annotated Fig. 5 above) constitute the required “first structure” that accommodates seating of the second portion 26 relative to the tank 10. However, in the alternative interpretation, Pfeifer lacks the required “second structure” that protrudes from the outer peripheral surface of the first portion 24.
Nichols-Roy et al. teaches a valve body 12 including a valve seat 12d defining a radiused inlet. See Figs. 1A-1D, 1F-4, 6, 7A, 7C-7G, 9 and 19A-19D; col. 6, ll. 18-22. Like Pfeifer, the valve body 12 of Nichols-Roy et al. has a flange 12b protruding from the outer peripheral surface of a central annular wall thereof, with a gasket 18 captured between the protruding flange 12b and a tank floor 16. See Figs. 1A-9, 19A-19D; col. 4, ll. 39-42; col. 5, ll. 19-36. Nichols-Roy et al. additionally teaches ribs protruding from the outer peripheral surface of the central annular wall of the valve body 12 and extending to the protruding flange 12b to provide reinforcement. See Figs. 1A-1D, 1F-4, 6, 7A, 7C, 7E-7G, 9 and 19A-19D; col. 5, ll. 42-45.
From the teachings of Nichols-Roy et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pfeifer by providing ribs protruding from the outer peripheral surface of the first portion 24 and extending to the protruding flange in order to provide reinforcement for the first portion and the protruding flange. 
With respect to claims 21, 28-32, 34, 36, 37 and 39-44, see GROUND 7. 
With respect to claims 20, 23, 24, 26, 27, 35 and 38, see GROUND 8.

GROUND 11:  Claims 19-21, 23, 24 and 26-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer in view of Becker and Hill.
With respect to claims 19 and 33, see the detailed discussion of Pfeifer in GROUND 7, which explains that Pfeifer discloses the first portion 24 comprising a tapered inner peripheral surface that is tapered from the first portion upper end to the first portion lower end. Thus, in a first interpretation, Pfeifer is considered to disclose the “tapered” inner peripheral surface required by claims 19 and 33.
In an alternative interpretation, Pfeifer is considered to (a) disclose a curved inner peripheral surface that decreases in diameter from the first portion upper end to the first portion lower end, and (b) fail to disclose (or fully disclose) that this inner peripheral surface is “tapered”.
Becker teaches a toilet assembly comprising a flush valve body subassembly including a valve body 2115 having:
A first portion comprising a first portion upper end and a first portion lower end, wherein the first portion upper end forms a radiused inlet, and wherein the first portion comprises a tapered inner peripheral surface that is tapered from the first portion upper end to the first portion lower end. See annotated Figs. 1-2 below.
A second portion comprising a second portion upper end and a second portion lower end, wherein the second portion upper end is adjacent to the first portion lower end, wherein the second portion lower end forms a fluid outlet, wherein the second portion comprises an inner surface that has a substantially same inner diameter from the second portion upper end to the second portion lower end. See annotated Figs. 1-2 below.
A connection member portion protruding from an outer peripheral surface of the first portion at a location that is opposite the tapered inner peripheral surface of the first portion, and wherein the connection member portion is configured to connect to an overflow tube. See annotated Figs. 1-2 below. 
While Becker does not label or discuss in detail many of the features labeled in the annotated figures below, the drawing figures themselves are sufficient to provide a disclosure of the subject matter relied upon in this rejection. That is, given the state of the toilet art, a person of ordinary skill in the art would readily recognize these features to be disclosed by Becker.


    PNG
    media_image5.png
    579
    509
    media_image5.png
    Greyscale



 
    PNG
    media_image6.png
    550
    711
    media_image6.png
    Greyscale


Hill teaches a toilet assembly comprising a flush valve body subassembly including a valve body 216 having:
A first portion comprising a first portion upper end and a first portion lower end, wherein the first portion upper end forms an inlet, and wherein the first portion comprises a tapered inner peripheral surface that is tapered from the first portion upper end to the first portion lower end. See the annotated figure below.
A second portion comprising a second portion upper end and a second portion lower end, wherein the second portion upper end is adjacent to the first portion lower end, wherein the second portion lower end forms a fluid outlet, wherein the second portion comprises an inner surface that has a substantially same inner diameter from the second portion upper end to the second portion lower end. See the annotated figure below.
A connection member portion protruding from an outer peripheral surface of the first portion at a location that is opposite the tapered inner peripheral surface of the first portion, and wherein the connection member portion is configured to connect to an overflow tube 4. See annotated Figs. 1-2 below. 
While Hill does not label or discuss in detail many of the features labeled in the annotated figures below, the drawing figures themselves are sufficient to provide a disclosure of the subject matter relied upon in this rejection. That is, given the state of the toilet art, a person of ordinary skill in the art would readily recognize these features to be disclosed by Hill.

    PNG
    media_image7.png
    617
    562
    media_image7.png
    Greyscale


From the teachings of Becker and Hill, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pfeifer by replacing the curved inner peripheral surface of the first portion with a tapered inner peripheral surface. These two types of surfaces are equivalent substitutes because both decrease in diameter from the first portion upper end to the first portion lower end. The substitution of one well-known equivalent for another is recognized to be within the level of ordinary skill in the art. Further, the skilled artisan would appreciate that Pfeifer’s curved inner peripheral surface is more complex and harder to manufacture due to the curvature whereas the taped inner peripheral surface of Becker and Hill is less complex and easier to manufacture.
With respect to claims 21, 28-32, 34, 36, 37 and 39-44, see GROUND 7. Further, both Becker and Hill teach that the fluid outlet is positioned below the toilet tank (claims 21 and 37), a threaded portion of the second portion extends through a gasket/washer and is engaged by a nut below the tank floor (claims 28-31 and 34), the overflow tube is in fluid communication with the first portion such that the overflow tube provides overflow water to a region formed by the tapered inner surface of the first portion (claims 32, 36 and 44), an upper outer surface of the second portion is disposed above the tank floor (claim 39), and the threaded outer surface of the second portion interfaces with the toilet tank, the gasket and the nut to connect the valve body subassembly to the tank (claim 42 and 43).
With respect to claims 20, 23, 24, 26, 27, 35 and 38, see GROUND 8.

GROUND 12:  Claims 20, 23, 24, 26, 27, 35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over any of (a) Pfeifer (see GROUNDS 7 and 8) in view of the Admitted Prior Art and Han et al., (b) Pfeifer in view of Grimstad or Tilden (see GROUND 9) and further in view of the Admitted Prior Art and Han et al., (c) Pfeifer in view of Nichols-Roy et al. (see GROUND 10) and further in view of the Admitted Prior Art and Han et al., and (d) Pfeifer in view of Becker and Hill (see GROUND 11) and further in view of the Admitted Prior Art and Han et al.
With respect to claim 20, Pfeifer fails to disclose an available tank discharge volume of less than 2 gallons. However, Pfeifer more generally discloses that the flush valve conserves flushing water by using approximately half the water stored in the tank. See col. 1, ll. 27-30 and 40. Further, applicant’s original disclosure explains a 1995 mandate “that toilets sold in the United States can only use 1.6 gallons/flush…” (col. 2, ll. 5-7). Also, Han et al. discusses the need to minimize the amount of water required by toilet flushing, and explains a 1995 mandate that toilets sold in the United States can only use 1.6 gallons/flush. See col. 2, ll. 1-12. Given this regulatory requirement (which is Admitted Prior Art) together with the general water-saving disclosure of Pfeifer and the teachings of Han et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pfeifer by limiting the tank discharge volume to less than 2 gallons (more specifically 1.6 gallons or less) in order to (a) minimize the amount of water used and thereby conserve water as a valuable resource, and (b) comply with a regulatory requirement.
With respect to claims 23, 24, 26 and 38, the selection of a specific inner diameter for the second portion and a specific outer diameter for the radiused inlet is considered to be an obvious matter of design choice. Further, a modification involving a mere change in dimension is generally recognized to be within the level of ordinary skill in the art. In addition, it is within the level of ordinary skill to select the necessary diameter ranges in order to satisfy specific design criteria such as the given regulatory requirement of 1.6 gallons/flush as well as the need for sufficient fluid throughput for adequate flushing.
Further with respect to claims 23, 24, 26 and 38, Han et al. teaches a valve body 110 having: (a) a first portion (labeled by reference number 112 in Fig. 11) comprising a first portion upper end and a first portion lower end, wherein the first portion upper end forms a radiused inlet (labeled by reference number 112a in Fig. 11), and wherein the first portion comprises a tapered inner peripheral surface that is tapered from the first portion upper end to the first portion lower end; and (b) a second portion (labeled at least in part by reference numbers 114a, 114b in Fig. 11) comprising a second portion upper end and a second portion lower end, wherein the second portion upper end is adjacent to the first portion lower end, wherein the second portion lower end forms a fluid outlet, wherein the second portion comprises an inner surface that has a substantially same inner diameter from the second portion upper end to the second portion lower end. See Fig. 11; col. 11, ll. 31-44. Note the description of a “radiused port” (or inlet) having “a diameter of…approximately 4 inches which tapers to a narrowed diameter of 3 inches” (col. 11, ll. 39-43). Han et al. explains that such a construction reduces hydraulic losses, increases the discharge coefficient to 0.95, and increases the hydraulic energy of the water flowing through the flush valve. See col. 11, ll. 45-52. In other words, the flow characteristics and flow capacity are improved while complying with the regulatory requirements, including the 1.6 gallons per flush mandate. See col. 5, ll. 32-43 and col. 11, ll. 26-30, which refer specifically to the embodiments of Figs. 1-10 but also apply to the alternative embodiment of Fig. 11.
From the teachings of Han et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pfeifer by providing the radiused inlet with an outer diameter of approximately 4 inches that tapers to a narrowed diameter of about 3 inches (such that the inner diameter of the second portion is about 3 inches) in order to improve the flow characteristics and/or flow capacity while also complying with the regulatory requirements. Further, Han et al.’s teaching of approximately 4 inches is consistent with the claimed inlet diameter of about 5 inches. Additionally, a change from approximately 4 inches to about 5 inches is considered to be within the level of ordinary skill in the art for the reasons given above. 
With respect to claims 27 and 35, it is within the level of ordinary skill to select the necessary volume flow rate in order to satisfy specific design criteria such as the given regulatory requirement of 1.6 gallons/flush as well as the need for sufficient fluid throughput for adequate flushing. Further, a modification involving a mere change in physical properties (e.g., flow rate) is generally recognized to be within the level of ordinary skill in the art. Further, Han et al. teaches that the radiused inlet and tapered flow path can be engineered to provide for increased flow capacity (i.e., flow rate) and increased hydraulic energy (i.e., flush power). 

GROUND 13:  Claims 33-38 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over any of (a) Pfeifer (see GROUNDS 7 and 8) in view of Wegner, (b) Pfeifer in view of Grimstad or Tilden (see GROUND 9) and further in view of Wegner, (c) Pfeifer in view of Nichols-Roy et al. (see GROUND 10) and further in view of Wegner, and (d) Pfeifer in view of Becker and Hill (see GROUND 11) and further in view of Wegner.
With respect to claims 33 and 43, see the detailed discussion of Pfeifer in GROUND 7, which explains that Pfeifer discloses structural elements in the form of a flange protruding from the outer peripheral surface of the first portion 24, upper and lower gaskets, and a threaded fastener (nut) that are configured to accommodate seating of the second portion 26 relative to the toilet tank 10. Thus, in a first interpretation, Pfeifer is considered to disclose both the “plurality of structures” and the gasket required by claims 33 and 43.
In an alternative interpretation, Pfeifer is considered to only partially disclose the “plurality of structures” and the gasket required by claims 33 and 43. Specifically, Pfeifer’s protruding flange and/or upper gasket (see annotated Fig. 5 above) constitute the required “first structure” that accommodates seating of the second portion 26 relative to the tank 10. However, in the alternative interpretation, Pfeifer fails to fully disclose an additional “gasket” disposed around the second portion. 
Wegner teaches a toilet assembly comprising a flush valve body subassembly including a valve body 117 having a first portion defining an inlet (see Fig. 1) and a valve seat 8, and a second portion (see Fig. 1) defining an outlet and having a threaded exterior that interfaces with an opening (see Fig. 1) in a floor 5 of a toilet tank. See Fig. 1; p. 1, ll. 37-57. Like Pfeifer, Wegner’s first portion has a flange 2 protruding from the outer peripheral surface thereof, with an upper gasket 7 captured between the protruding flange 2 and the tank floor 5. See Fig. 1; p. 1, ll. 37-41 and 47-51. Also similar to Pfeifer, a lower gasket 6 and a threaded fastener (nut) 3 interface with the threaded exterior of Wegner’s second portion to secure the valve body to the tank floor 5. See Fig. 1; p. 1, ll. 37-46. Thus, Wegner teaches (a) the required “first structure” in the form of the flange 2 and/or the upper gasket 7 that accommodate seating of the second portion relative to the tank, and (b) the required additional “gasket” (lower gasket 6 and/or upper gasket 7) disposed around the second portion.
From the teachings of Wegner, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pfeifer by utilizing both the required “first structure” in the form of a protruding flange and/or an upper gasket that accommodate seating of the second portion relative to the tank, and the required additional “gasket” (i.e., a lower gasket and/or the upper gasket) disposed around the second portion. Such a construction is advantages because it provides proper alignment and good sealing of the valve body with respect to the tank floor.
With respect to the required “second structure”, Pfeifer discloses the protruding flange and similar protruding flanges are taught by Grimstad, Tilden, Becker and Hill. See GROUNDS 7, 9 and 11. Further, Nichols-Roy et al. teaches the use of additional reinforcing ribs. See GROUND 10.
With respect to claims 34, 36 and 37, see GROUNDS 7, 9 and 11.
With respect to claims 35 and 38, see GROUND 8.

GROUND 14:  Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over any of (a) Pfeifer (see GROUNDS 7 and 8) in view of Acevedo, (b) Pfeifer in view of Grimstad or Tilden (see GROUND 9) and further in view of Acevedo, (c) Pfeifer in view of Nichols-Roy et al. (see GROUND 10) and further in view of Acevedo, and (d) Pfeifer in view of Becker and Hill (see GROUND 11) and further in view of Acevedo.
With respect to claim 45, Pfeifer’s connection member is illustrated in Fig. 5 as an elbow-like member having (a) a radially extending portion that protrudes substantially perpendicular to a central axis directed through the first and second portions, and (b) an axially extending portion that extends parallel to the central axis and couples to a lower end of the overflow tube 4. Since the connection member is elbow-like, the overflow tube 4 need only be a straight member that extends parallel to the central axis. See Fig. 5 of Pfeifer. Similar elbow-like connection members and straight overflow tubes are taught by Grimstad, Tilden, Becker and Hill.
Pfeifer fails to teach that the connection member only protrudes substantially perpendicular to the central axis such that it is configured to receive an end of the overflow tube and orient that end of the overflow tube substantially perpendicular to the central axis.
Acevedo teaches an alternative construction in which: an overflow tube 21 takes the form of an elbow-like member having (i) a radially extending portion 30 that protrudes substantially perpendicular to a central axis directed through a first (upper) portion and a second (lower) portion of a valve body 2018, and (ii) an axially extending portion 31 that extends parallel to the central axis; and the radially extending portion 30 of the overflow tube 21 couples to a straight connection member formed between protruding flanges 25, 26 and defining an opening 32 in the inner peripheral surface of the first (upper) portion of the valve body 20. See Figs. 1-4; col. 2, ll. 17-28 and 45-54. Thus, in Acevedo’s alternative construction, the overflow tube is elbow-like so that the connection member need only be a straight member that protrudes substantially perpendicular to the central axis.
The skilled artisan would appreciate that the combined elbow-like overflow tube and straight connection member of Acevedo is an equivalent substitute to the combined elbow-like connection member and straight overflow tube of Pfeifer since both configurations provide for axial flow within the overflow tube that transitions to radial flow for delivery to the valve body. The substitution of one well-known equivalent for another is recognized to be within the level of ordinary skill in the art. Further, the skilled artisan would appreciate that Pfeifer’s elbow-like connection member constructed as part of the valve body is more complex and harder to manufacture whereas the straight connection member constructed as part of the valve body of Acevedo is less complex and easier to manufacture. Acevedo also discusses an advantage of the elbow-like overflow tube at col. 2, ll. 54-64.

Specification
The specification is objected to under 37 CFR 1.75(d)(1) for failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). The specification fails to provide proper antecedent basis for the new matter explained above. Further, the specification fails to describe:
The valve body as comprising: a first portion comprising a first portion upper end and a first portion lower end, wherein the first portion upper end forms a radiused inlet, and wherein the first portion comprises a tapered inner peripheral surface that is tapered from the first portion upper end to the first portion lower end; and a second portion comprising a second portion upper end and a second portion lower end, wherein the second portion upper end is adjacent to the first portion lower end, wherein the second portion lower end forms a fluid outlet, wherein the second portion comprises an inner surface that has a substantially same inner diameter from the second portion upper end to the second portion lower end, and wherein the first and second portions are one integral part. See claims 19 and 33.
The connection member as protruding from an outer-peripheral surface of a first portion of the valve body at a location that is opposite a tapered inner peripheral surface of the first portion, and wherein a channel formed by the connection member passes through the tapered inner peripheral surface of the first portion. See claims 19 and 33.
A plurality of structures including at least a first structure accommodating seating of the second portion relative to the toilet tank, and at least a second structure protruding from at least the outer peripheral surface of the first portion. See claims 19 and 33.
The fluid outlet as positioned below the toilet tank. See claims 21 and 37.
An inner surface of a second portion of the valve body having a substantially same inner diameter from about 3” to about 3.5”. See claims 23, 26 and 38.
The overflow tube as being in fluid communication with a first portion of the valve body. See claims 32 and 36.
A gasket disposed around a second portion of the valve body. See claim 33.
The nut as disposed below the toilet tank. See claim 34.
An upper outer surface of the second portion disposed above the toilet tank. See claim 39.
The connection member as protruding from the outer peripheral surface of a first portion of the valve body without protruding from an upper outer surface of a second portion of the valve body. See claim 40.
A lower outer surface of a second portion of the valve body that interfaces with the gasket and nut. See claim 43.
The connection member as configured to provide overflow water from the overflow tube to a region formed by a tapered inner peripheral surface of a first portion of the valve body. See claim 44.
The connection member as only protruding substantially perpendicular to a central axis such that it is configured to receive an end of the overflow tube and orient that end of the overflow tube substantially perpendicular to the central axis. See claim 45.
Appropriate correction is required.

Drawings
The drawings filed on July 29, 2020 are objected to because:
In Fig. 1, the lead lines for reference numbers 27b are not directed to apertures in the bracket 27. See col. 4, l. 66 to col. 5, l. 2. Rather, they appear to be directed to portions (e.g., heads) of the screws 29. The apertures do not appear to be visible in the figure.
In Figs. 1-3, the lead line for reference number 50 is not directed to a “lift attachment point” (col. 6, l. 15). Further, the lead line for reference number 50 is not directed to the same “point” in each of Figs. 1, 2 and 3.
In Fig. 2, “OD(inlet)” should be “ODinlet”. See col. 4, l. 27.
In Fig. 2, “OD(seal)” should be “ODseal”. See col. 5, l. 65.
In Fig. 2, “CLOSE POSITION” should be “CLOSED POSITION”. See col. 3, ll. 54-57; col. 5, l. 5-13.
In Fig. 2, the lead line for reference number 15 appears to be misdirected. Note that the lead line in Fig. 2 is directed to a different portion of the valve body 12a than the corresponding lead line in Fig. 3.
In Fig. 2, the lead line for reference number 49 is not directed to a guide space located between the guide extents 47. See col. 5, ll. 52-58.
The drawings fail to comply with 37 CFR 1.84(p)(5) because they include reference character “ℓ” (Figs. 2 and 3), which is not mentioned in the specification. Note that the specification refers to a “longitudinal axis” (col. 5, l. 25), but does not use reference character “ℓ”.
In Fig. 4, the lead line for reference number 200a is not directed to a bottom surface of the tank 200. See Fig. 4A; col. 4, l. 48.
In Fig. 4A, the lead line for reference number 205 is not directed to a fill valve. See Fig. 4; col. 4, ll. 14-17; col. 6, ll. 35-39.
In Fig. 4A, the lead line for reference number 30 is not directed to an upper float cover. See Figs. 2-4; col. 5, l. 3. Rather, the lead line appears to be directed to the wing nut 43. See Figs. 2-3.
In Fig. 6, reference character Lʹʹ should be Lʹ. See col. 6, l. 60.
In Fig. 6, the lead line for reference number 49ʹ is not directed to a guide space located between the guide extents 47ʹ. See col. 5, ll. 52-58; col. 7, ll. 5-7.
The drawings fail to comply with 37 CFR 1.84(p)(4) because reference number 12aʹ is used to designate different parts; namely, the proximate end 12aʹ of the valve body 12a (see Figs. 2-3; col. 4, ll. 23-24) and the alternative valve body 12aʹ (see Fig. 6; col. 6, ll. 58-59 and 62).
The drawings fail to comply with 37 CFR 1.84(p)(5) because Fig. 7 includes reference characters “D1”, “D2”, “H”, “HA”, “HB” and “HC”, which are not mentioned in the specification.
The drawings fail to comply with 37 CFR 1.84(p)(5) because Fig. 7 does not include reference character “RI”, which is mentioned in the specification (see col. 7, l. 32).
In Fig. 8, the ordinate of the left plot is inaccurately labeled “mass flow rate [cc/s]”. It is assumed that “cc/sec” refers to cubic centimeters per second or cm3/s. As shown in the APPENDIX, mass flow rate is measured in kg/s (unit of mass per unit of time) whereas volume flow rate is measured in m3/s (or cm3/s).
In Fig. 8, the keys containing the terms “current”, “hypothetic” and “new” are inconsistent with the description found at col. 7, ll. 39-46. It is unclear which of the key terms “current”, “hypothetic” and “new” correspond to “the present invention” (col. 7, ll. 41-42). Likewise, it is unclear which key terms correspond to “Applicant’s current flush valve configuration” (col. 7, l. 43) and “a conventional flush valve” (col. 7, ll. 45-46). Further, the key term “hypothetic” does not appear to accurately characterize any of the flush valves referenced at col. 7, ll. 39-46.

The objections to the drawings will not be held in abeyance.

Pertinent Prior Art
See the discussion of the teachings of White in item 30 (pp. 29-30) of the prior Office action mailed on October 14, 2021.

See the discussion of the teachings of Frost, Garrigan and Mahurin in items 38, 39 and 42 (pp. 35-36) of the prior Office action mailed on October 14, 2021.

See the discussion of the teachings of Gresham and Kamphausen in item 44 (pp. 21-25) of the prior Office action mailed on May 16, 2022.

Knell, Jr. teaches a valve body C with a straight connection member (see Fig. 2) that is coupled to an overflow tube “s” by a separate elbow (see Fig. 2).

Youngstrom et al. teaches connector plates 20, 20’ coupled to a lower threaded portion 12 of a valve body for accommodating seating of the valve body.

Torres et al. teaches a valve body 112 provided with reinforcing ribs 119.

Response to Arguments
Applicant’s arguments filed on August 16, 2022 have been fully considered. Some of the issues raised by applicant have already been addressed above. A number of applicant’s arguments are moot in view of the new grounds of rejection.

Applicant argues that the claims, as amended, no longer recite new matter. The examiner disagrees for the reasons given above. 

Applicant argues that the recapture rejection under 35 USC 251 is improper. The examiner disagrees. The facts in this case follow the scenario described in MPEP 1412.02, subsection III.B.4 (“Reissue Claims Retain, in Broadened Form, the Surrender Generating Limitation(s):”). As explained in that subsection, a recapture rejection is appropriate when both (a) a surrender generating limitation is broadened by the reissue claims, and (b) the broadened limitation is well known in the prior art. Reissue claims 19-21, 23, 24 and 26-45 replace the surrender generating limitation with the broader limitations (claim 19, ll. 19-22; claim 33, ll. 23-27). However, these broader limitations were well-known in the prior art as demonstrated by the prior art rejections set forth above.

Applicant argues that the claims, as amended, comply with 35 USC 112(b). The examiner disagrees for the reasons given above. 

With respect to the objection under 37 CFR 1.75(d)(1), applicant argues that the claims are supported by the specification, drawings and original claims. This argument is not persuasive because satisfying 37 CFR 1.75(d)(1) is not the same as satisfying the written description requirement of 35 USC 112(a). Further, citing support in the drawing figures does not satisfy 37 CFR 1.75(d)(1). See MPEP 608.01(o).

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

 Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail19 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /GKD/
	Glenn K. Dawson
	Primary Examiner, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993

APPENDIX
Power Produced by Fluid

Formula
P = m·w = m·g·h = ρ·Q·g·h

Variables
P = power (W or N·m/s)
m = mass flow rate (kg/s)
w = specific work (J/kg or N·m/kg)
g = gravitational acceleration (m/s2)
h = head (m)
ρ = density (kg/m3)
Q = volume flow rate (m3/s)

Known Values
ρ = 997 kg/m3  [This is the known density of water.]
Q = 4200 cm3/s = 0.0042 m3/s  [See col. 7, l. 48 of Patent No. 8,079,095 B2.]
g = 9.81 m/s2

Calculations
If h = 0.15 m, then P = 997 kg/m3·0.0042 m3/s·9.81 m/s2·0.15 m = 6.2 N·m/s = 6.2 W
If h = 0.20 m, then P = 997 kg/m3·0.0042 m3/s·9.81 m/s2·0.20 m = 8.2 N·m/s = 8.2 W
If h = 0.25 m, then P = 997 kg/m3·0.0042 m3/s·9.81 m/s2·0.25 m = 10.3 N·m/s = 10.3 W
If h = 0.30 m, then P = 997 kg/m3·0.0042 m3/s·9.81 m/s2·0.30 m = 12.3 N·m/s = 12.3 W
If h = 0.35 m, then P = 997 kg/m3·0.0042 m3/s·9.81 m/s2·0.35 m = 14.4 N·m/s = 14.4 W

Note: The above values for h (in meters) correspond to a range of roughly 6 inches to 14 inches, which is considered to be typical for a conventional toilet tank.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.thefreedictionary.com/structure.
        2 See https://www.dictionary.com/browse/structure.
        3 See https://www.thefreedictionary.com/responsive.
        4 See https://www.dictionary.com/browse/responsive.
        5 See https://www.thefreedictionary.com/distal.
        6 See https://www.dictionary.com/browse/distal.
        7 A copy of this decision is attached to this Office action.
        8 See https://www.thefreedictionary.com/structure.
        9 See https://www.dictionary.com/browse/structure.
        10 See https://www.thefreedictionary.com/responsive.
        11 See https://www.dictionary.com/browse/responsive.
        12 See https://www.thefreedictionary.com/distal.
        13 See https://www.dictionary.com/browse/distal.
        14 Pfeifer refers to element 24 as a “valve seat” (col. 3, l. 27) and to element 26 as a “drain pipe” (col. 3, l. 28). Together these elements constitute what applicant’s disclosure refers to as a “valve body”.
        15 Becker refers to element 21 as a “valve seat” (p. 1, ll. 107-108). 
        16 Becker refers to element 2 as a “pipe” (p. 1, l. 19). 
        17 Wegner refers to element 1 as an “outlet of a flush tank” (p. 1, l. 38). 
        18 Acevedo refers to element 20 as a “tubular fitting” (col. 2, l. 17). 
        19 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.